Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/14/2022 (includes claims and arguments of 3/10/2022) has been entered. Claim 1 is amended. Claims 6-10 and 12 have been cancelled. New claims 13 and 14 are added. Claims 1-5, 11, and 13-14 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The Examiner acknowledges addition of the new independent claim 14. This claim contains the allowable subject matter of claim 11 and therefore is allowed.
Regarding claim 1, Applicant’s argument that the combination of KATO (US-2013/0309341), hereinafter KATO, in view of ISHIMATSU (US-2015/0061445), hereinafter ISHIMATSU, is based on impermissible hindsight, has been fully considered and found not to be persuasive (see after final arguments of 3/10/2020, pages 8-10).
Applicant states that it is an impermissible hindsight reasoning to replace the remaining portion of KATO with the straight portion 36, 37 of ISHIMATSU. That is, there is no proper reasoning for one of ordinary skill in the art to purposefully choose to replace the remaining portion of KATO with the straight portion 36, 37 of ISHIMATSU. There is no proper reason to: (i) replace the portion indicated as reference number 221 in Fig. 4 of KATO with the straight portion 36, 37 of ISHIMATSU, (ii) replace the whole through hole which is the diameter reducing part 221 of KATO with the straight portion 36, 37 of ISHIMATSU and/or (iii) replace the remaining portion (i.e., the portion other than the portion as indicated as reference number 221) of KATO with the straight portion 36, 37 of ISHIMATSU. Applicant respectfully submits that the end face plates 18, 19 in ISHIMATSU cannot reasonably be considered a "cull plate". More specifically, Applicant respectfully submits that the first/second end face plates 18, 19 in ISHIMATSU are a part of the elements that form a rotor having permanent magnets 10. See paragraph [0048] of ISHIMATSU. That is, in a manufacturing method of ISHIMATSU, the first/second end face plates 18, 19 are not separated from a laminated core body 13.
	The Examiner respectfully disagrees. Note that the reference number 221 in Fig. 4 of KATO was not replaced. The Examiner did not replace the entire cull plate and through hole of KATO with that of ISHIMATSU. As explained in the final office action of 12/14/2021 (pages 5-6), KATO's cull plate and through hole reads on the relevant limitations of instant claim 1. Specifically, the reducing portion of KATO's through hole clearly reads on the applicant's similar limitation. This is the important feature of KATO that is discussed in detail {[0038]}. Applicant arguments regarding ISHIMATSU’s cull plate and the diameter increasing portion is moot, since the Examiner did not rely on them. The Examiner never equated the claimed cull plate to the end face plates of ISHIMATSU. The Examiner requests that the Applicant indicate the passages from the final office action of 12/14/2020 that show this assertion.
The Examiner only relied on and incorporated the straight portion of ISHIMATSU in the cull plate of KATO. It is just that KATO does not explicitly describe the shape of the rest of the through hole (the not-numbered portion in FIG. 4, below 221). As such, one of ordinary skill in the art would have been motivated to look to prior art and determine appropriate shapes for the remaining portions of the through hole. Such prior art is ISHIMATSU. The advantage of the remaining shape of the cull plate's through hole is clearly and explicitly detailed by ISHIMATSU {[0015], [0031]}; the advantage being reduction of the usage of resin. Thus, one would have been highly motivated to have included the teachings of ISHIMATSU in the method of KATO to reduce the amount of resin, thus prevent extra waste. 
Again, note that only the remaining and straight portion of the through hole as taught by ISHIMATSU is included in the method of KATO. The main feature of KATO as related to the reducing portion is not affected by this simple substitution. In other words, the functionality of KATO's reducing portion of through hole that introduces the resin into the mold is not affected by the upstream resin flow portion and shape.
The Examiner also notes that the advantage of the straight portion of through hole taught by ISHIMATSU stands by itself and has no relation to the rest of ISIMATSU's through hole. Reduction of the usage of resin applies to both the reducing portion of KATO and also the expanding portion of ISHIMATSU. This reduction in the usage of resin is the strong motivation for an artisan to have substitutes the remaining portion of KATO's through hole with a straight one as taught by ISHIMATSU. 
Additionally, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner acknowledges the amended limitations to claim 1. Applicant’s representative indicated that in this method limitation, it is recited that the retaining and contact is due to the limitation of “resin that has solidified” (see the advisory action of 3/28/2022). This limitation overcomes the cited prior art. 
The Examiner disagrees. The amended limitation is not a positive recitation of a method step.  It describes how the retaining of the resin occurs as the result of the prior method steps that were positively recited.
The primary art of KATO discloses that the resin is cured and then separation occurs by breakage in the reducing part {[0057] note that breakage indicates solidification}. The Examiner submits that since combination of KATO and ISHIMATSU has the same configuration of a taper portion followed by a straight portion and the resin is solidified in these portions, the recited “contact” limitation is met since at just after separation the tapered portion will not be in contact the solidified resin and the straight portion will be still in contact since the separation is not complete. Since this is an amended limitation its rejection is detailed below on the 35 USC 103 rejection section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over KATO (US-2013/0309341), hereinafter KATO, in view of ISHIMATSU (US-2015/0061445), hereinafter ISHIMATSU. Note that the italicized text below are the instant claims.
Regarding claim 1, KATO discloses A manufacturing method of a laminated core {[abstract], [0045]}, comprising: 
providing a cull plate {[0035] 2 is the gate plate or cull plate};
holding a laminated core body mounted on the cull plate between an upper die and a lower die which are provided in a resin filling device {[0032] 11 is the lower die and 12 is the upper die, 1 is the resin filling device, [0035] 2 is the gate plate or cull plate and is between 11 and 12, [FIG. 1] laminated core body 3 is held on plate 2}; 
injecting a resin to a magnet-insert hole of the laminated core body from a resin reservoir part provided in the lower die through the cull plate; then ejecting the laminated core body and the cull plate from the resin filling device; and then separating the cull plate from the laminated core body {[0035] note that resin feeding mold is 11 or the lower die that has the reservoir and injection is through the cull plate, [0056] note resin feeding or resin injection in magnetic insertion hole is conducted first followed by separation (or ejection) of laminated core body together with cull plate from mold body part, [0057] note after the ejection step described in [0056], the cull plate 2 is separated for laminated iron core 3}, 
the cull plate including a through hole which forms at least a part of a flow path extended from the resin reservoir part to an upper surface of the cull plate {[FIG. 3], [0035], [0038] 22 is through hole or discharge outlet  in the plate 2 and allows the resin flow from the reservoir 112}, 
and the through hole of the cull plate includes a tapered portion, wherein the tapered portion has an inner diameter gradually decreasing toward the upper surface of the cull plate {[FIG. 4] 221 is the tapered portion with a gradually decreasing diameter toward the upper surface of plate 2, [0038] note that the discharge outlet 22 is defined with a specific diameter reducing part 221}. 
Regarding the subsequent limitations of claim 1 (and a straight pipe portion being adjacent to the tapered portion and the straight pipe portion has a constant inner diameter in a height direction), the Examiner notes that paragraph [0038] does not explicitly disclose that the rest of the outlet discharge of through hole (besides the reducing diameter part) is of a constant diameter or is a straight portion. Therefore, KATO is silent on the straight part of the through hole. The Examiner brings in the secondary reference of ISHIMATSU for this limitation.
In the same filed of endeavor that is related to the resin filling method and device, ISHIMATSU discloses and the straight pipe portion has a constant inner diameter in a height direction {[0015] note the explicit teaching that the remaining part of through holes are straight}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of ISHIMATSU into the method of KATO and have implemented a straight or constant diameter hole as the remaining portion of the discharge outlet of the through hole. The advantage of this shape of through hole or specifically the straight portion of the hole is that one can reduce the amount of used resin {[0031]}. Note that the gradually reducing portion 221 of KATO also has a gradually expanding portion on the other side that requires more resin than a straight hole, thus one would have been highly motivated to have included the teachings of ISHIMATSU in the method of KATO to reduce the amount of resin, thus prevent extra waste.
Now that the Examiner has established a proper method combination of KATO and ISHIMATSU and regarding the next two limitations of claim 1 
and wherein the manufacturing method further includes retaining, via a friction force between the resin that has solidified and the inner surface of the straight pipe portion, the resin that has solidified within the through hole of the cull plate after injection and prior to separating the cull plate from the laminated core body, 
and wherein the retaining of the resin occurs in a state in which the inner surface of the straight pipe portion and the resin that has solidified abut one another while the resin that has solidified is not in contact with the tapered portion (also see the argument section above under item 3), the Examiner submits that these limitations are the intended results of the method steps positively recited.
The Examiner notes that the solidified resin in the combination of KATO and ISHIMATSU also remains in the straight portion after injection and solidification and prior to the separation of the cull plate, since this “remaining in place” is the intended result of the recited method steps {see MPEP 2111.04 (I)}.
	As the combination of KATO and ISHIMATSU discloses substantially the same method of manufacturing a laminated core by injecting a resin through a cull plate with the same shape of a through hole, substantially the same result will occur i.e., the solidified resin remains in place after injection and prior to separating the cull plate due to naturally occurring friction forces. 
Notably, and besides reciting the natural friction forces, the applicant’s specification does not specify any additional method steps that makes said solidified resin to remain in the through hole (for example, placing a cap). If applying the same method steps in substantially the same way using a cull plate with substantially the same shape does not inherently result in keeping the solidified resin in place, then a question of scope of enablement and/or omitting essential method limitations can be brought for the amended limitation of claim 1.
Also, regarding the state of retaining the resin, the primary art of KATO discloses that the resin is cured and then separation occurs by breakage in the reducing part {[0057] note that breakage indicates solidification}. The Examiner submits that since combination of KATO and ISHIMATSU has the same configuration of a taper portion followed by a straight portion and the resin is solidified in these portions, the recited “contact” limitation is met since at just after separation the tapered portion will not be in contact with the solidified resin and the straight portion will be still in contact with the tapered portion since KATO describes breakage of the reducing part from the part as described above.
Regarding claim 2, KATO discloses wherein the through hole is a gate hole from which the resin injected from the resin reservoir part to the magnet-insert hole is discharged toward the magnet-insert hole {[0035]}. 
Regarding claim 3, KATO discloses wherein the through hole is a blind hole in which a discharge port is closed by the laminated core body in a case where the laminated core body is mounted on the cull plate {[FIG. 3] note the resin flow path 23 has shown to comprise 3 through holes 22 and note that two of them abut against the laminated iron core body 3 when installed, thus they are considered blind holes}. 
Regarding claim 4 limitation of “wherein the cull plate is formed by overlapping two plate members in a vertical direction, the tapered portion is formed in one of the plate members, and the straight pipe portion is formed in the other plate member” as discussed under claim 1 analysis combination of KATO and ISHIMATSU discloses one gate or cull plate that comprises a straight and a tapered portion of a vertical through hole. This combination is, however, silent on splitting this plate into two separate plates that each hold these hole portions separately.
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the instant invention to have separated this single plate with a vertical straight and a vertical tapered hole into two separate vertical plates with one having only a straight hole and the other having the tapered hole. Since, it has been held that constructing formerly integral structure in various elements involves only routine skill in the art {see MPEP 2144.04 (V)(C)}.
One would have been motivated to have made this single plate into two separate plates, since the plate having the tapered portion due to its decreasing hole size is more prone to clogging. As such this plate can be separately detached from the device and easily cleaned without the need to remove the other plate with the straight hole.
Regarding claim 13, modified KATO discloses further comprising configuring an inner surface of an annular space to extend parallel to the straight pipe portion {[FIG. 3] note the annular space 23 and its wall or inner surface is parallel to the cull plate described above, note that the combination of KATO and ISHIMATSU has a straight portion, thus it is parallel to the side walls of 23}.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KATO and ISHIMATSU as applied to claim 1 above, and further in view of HIRAYAMA (US-2013/0228280).
Regarding claim 1, combination of KATO and ISHIMATSU discloses all the limitations of claim 1. KATO further discloses the plurality of through holes or discharge outlets {[FIG. 3] plurality of numerals 22}. The combination above, however, is silent on the at least one of the plurality of through holes being only tapered.
In the same filed of endeavor that is related to method of manufacturing laminated core, HIRAYAMA discloses and at least one of the plurality of through holes includes only a tapered portion having an inner diameter gradually decreasing toward the upper surface of the cull plate, or a straight pipe portion having a constant inner diameter in a height direction {[0012] note the teaching on the tapered shape extending from the core body to the die, thus all tapered}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted at least one of through holes of the combination KATO and ISHIMATSU with an all tapered through hole of HIRAYAMA. The advantage of the shape of through hole as discloses by HIRAYAMA is the ease of removal of residual resin that is attached to the gate hole after the injection of resin {[0012]}.
Also note that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. In this case the predictable result is the flow of the resin from the reservoir into the magnet holding hole of the laminated core body.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748